Citation Nr: 1451684	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  12-09 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for service-connected residuals of traumatic brain injury (TBI).


REPRESENTATION

Veteran represented by:	South Carolina Office of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Johnson, Associate Counsel

INTRODUCTION

The Veteran had active service from June 1985 to June 1989 and September 1996 to August 2009.

This appeal comes to the Board of Veterans' Appeals (Board) from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In August 2013, the Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ) via videoconference.  A transcript of that hearing is associated with the claims file.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The Veteran's prior representative was attorney Christopher O. Murray.  On April 5, 2013 the VA received a new form 21-22 selecting the State of South Carolina Division of Veterans Affairs as his new representative.  However, after that new 21-22 form was received, Mr. Murray then represented the Veteran at his August 2013 video hearing with the undersigned.  Due to this confusion, in September 2014 the VA sent a letter to the Veteran asking him to clarify his intended representative.  The letter indicated if no response was received the Board would continue appellate review with the State of South Carolina, Division of Veterans Affairs as the Veteran's representative.  Although this letter was sent to the Veteran's address of record with the VA, in October 2014 this letter was returned as undeliverable.  Accordingly, the VA has not received any response from the Veteran, and appellate review will continue with the State of South Carolina, Division of Veterans Affairs as the Veteran's representative, as identified in his most recent Form 21-22.




FINDING OF FACT

The Veteran demonstrated objective evidence of moderate impairment of memory resulting in moderate functional impairment since the grant of service connection.


CONCLUSION OF LAW

The criteria for an initial rating not to exceed 70 percent for service-connected residuals of TBI have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124a, Diagnostic Code (DC) 8045 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking an initial rating in excess of 10 percent for his service-connected residuals of TBI.  Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is propriety of the initial evaluations assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Veteran's TBI is currently assigned a 10 percent rating under DC 8045.  Diagnostic Code 8045 states that there are three main areas of dysfunction that may result from TBIs and have profound effects on functioning: cognitive, emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation under listed facets.  38 C.F.R. § 4.124a, Diagnostic Code 8045.  Each facet shall be assigned a level of impairment, ranging from 1 to 3.  The disability rating assigned shall be based on the facet with the highest level of impairment.  Id.  As will be discussed below, the Board finds an initial increased rating not to exceed 70 percent is warranted.

Throughout the period on appeal, the Veteran's primary complaints regarding his residuals of TBI were memory loss, as well as headaches and hand tremors.  During his hearing the Veteran testified that since service he frequently forgot things, including to pick up his son, until things became part of a routine.  In adapting to his impaired memory he relied heavily on his wife, until they separated, and now his sister.

VA regulations for rating residuals of TBI provide that cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Cognitive impairment should be rated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  38 C.F.R. § 4.124a, DC 8045.

Under this regulatory table, a level 3 rating is assigned for objective evidence on testing of moderate impairment of memory, attention, concentration, or executive functions resulting in moderate functional impairment.  Id.

On his May 2009 pre-discharge examination regarding TBI, the Veteran complained of moderate memory impairments, especially short-term, such as   misplacing items.  The examiner conducted the St. Louis University Mental Status Examination (SLUMS) and the Veteran scored 23 out of 30.  The examiner opined this result was "valid and consistent with moderate cognitive impairment which was also observed on clinical examination."  Although the examiner proceeded to assign the Veteran a level 1 impairment for memory impairment, the Board finds the examiner's interpretation of his testing supports that the Veteran demonstrated objective evidence of moderate memory impairment prior to separation from active service.

Moreover, subsequent examinations continued to provide objective evidence of moderate impairment of memory.  For example, in an August 2011 VA examination the examiner opined there was objective evidence on testing that the Veteran had moderate memory impairment which resulted in moderate functional impairment, the criteria for a higher level 3 rating.  This examiner also opined the described cognitive deficits were likely due to his TBI injury, while his neurobehavioral symptoms of irritability and agitation were likely due to his service-connected posttraumatic stress disorder (PTSD).  Therefore, this examiner provided additional evidence in support of the Veteran's appeal.

Finally, the Veteran's consistent lay testimony throughout the period on appeal also continued to reflect he frequently misplaced items and forgot appointments, further supporting his moderate memory impairment.

Based on all the foregoing, and affording all benefit of the doubt to the Veteran, the Board finds the criteria for a higher level 3 impairment for cognitive impairment, including memory, was warranted since the grant of service connection.  

A higher total impairment for residuals of TBI is not warranted unless objective evidence on testing indicated severe memory impairment, severely impaired judgment, consistent disorientation, severely decreased motor activities due to apraxia, severely impaired visual spatial orientation, one or more neurobehavioral effects that interfere with or preclude workplace interaction, or complete inability to communicate.  However, the evidence does not establish the Veteran demonstrated any of these criteria at any point during the period on appeal.  Instead, the Veteran continued to attend school throughout the period on appeal, albeit with modifications such as the use of digital recorders and open-book tests.  However, the Veteran did not have total impairment as a result of his service-connected TBI.  Accordingly, a higher total impairment level is not warranted.

Under VA regulations for TBI, a level 3 impairment for facets of cognitive impairment, including memory, yields a 70 percent rating.  Therefore, an initial rating not to exceed 70 percent is granted for the Veteran's service-connected residuals of TBI.

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  If the criteria reasonably describe the veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the rating schedule and no referral is required.  If the criteria do not reasonably describe the veteran's disability level and symptomatology, a determination must be made whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

However, in this case, the medical evidence fails to show anything unique or unusual about the Veteran's residuals of TBI that would render the schedular criteria inadequate.  The Veteran's main symptoms were complaints impaired memory, headaches, and hand tremors.  These symptoms were specifically contemplated, as discussed above, and serve as the basis upon which his higher rating was granted.  As such, the Board believes that the schedular rating criteria adequately describe the Veteran's disability picture.

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  As discussed above, the evidence reflects the Veteran continued to attend school throughout the period on appeal.  Therefore, the Board finds that Rice is inapplicable since there is no evidence of unemployability due to the Veteran's service-connected residuals of TBI.

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to veterans.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Notice must be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a veteran of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  
In this case, the Veteran's claim for service connection for residuals of TBI was granted.  He then appealed the downstream issue of the rating that had been assigned.  Under these circumstances, since the original claim was granted, there are no further notice requirements under the aforementioned law with regard to that issue.  

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records and post-service VA treatment records have been obtained, and the Veteran indicated he did not receive any relevant private treatment.  The VA also obtained all available medical records from the Social Security Administration.  

The Veteran was provided with a hearing before the undersigned in August 2013, via videoconference.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the regulation.  23 Vet. App. 488 (2010).  They consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the VLJ fully explained the issue on appeal.  As discussed above, during his hearing the Veteran was assisted by Mr. Christopher O. Murray, attorney at law.  Mr. Murray and the undersigned asked questions regarding the nature and etiology of the Veteran's claimed residuals of TBI, specifically regarding their current severity.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims file, and specifically inquired as to additional relevant treatment records.  No such pertinent evidence was identified by the Veteran or Mr. Murray.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error.
  
The Veteran was also provided with several VA examinations, the reports of which have been associated with the claims file.  The Board finds the VA examinations were thorough and adequate, and provided a sound basis upon which to base a decision with regard to the Veteran's claim.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his disability.  Furthermore, neither the Veteran nor his representative has voiced any issue with the adequacy of the examinations.

As discussed, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


ORDER

An initial rating not to exceed 70 percent is granted for the Veteran's service-connected residuals of TBI is granted, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


